The evidence in this action of contract indicated that the corporate defendant had purchased fuel oil from the plaintiff and executed a promissory note for $2,600 in payment which the defendant Atkin indorsed as follows: “Waiving presentment and notice and any and all surety defenses. This is a sealed instrument.” A Municipal Court judge found that Atkin was an accommodation indorser “accommodating the plaintiff at the plaintiff’s request in order for the plaintiff to discount the note,” and ruled that Atkin was not liable on his indorsement. The Appellate Division properly dismissed a report for reasons fully stated in the majority opinion of that division. There was no error.

Order dismissing report affirmed.